Case: 18-40384      Document: 00514745026         Page: 1    Date Filed: 12/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-40384                            FILED
                                  Summary Calendar                   December 3, 2018
                                                                       Lyle W. Cayce
BENJAMIN FRANKLIN,                                                          Clerk


                                                 Plaintiff-Appellant

v.

BEEVILLE CITY, TEXAS; GARY PENDARVIS; P. CHAPA; CHRISTIE L.
GARCIA; BOBBY HUMPKIN; ASSISTANT WARDEN KENNETH M.
PUTNAM, JR.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:17-CV-370


Before DENNIS, OWEN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Benjamin Franklin, Texas prisoner # 1561085, filed a 42 U.S.C. § 1983
action against the City of Beeville, Texas, and numerous officials at the
McConnell Unit of the Texas Department of Criminal Justice (TDCJ) alleging
that they acted with deliberate indifference to his health and safety on various
grounds. The magistrate judge ordered Franklin to file an amended complaint


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40384    Document: 00514745026     Page: 2   Date Filed: 12/03/2018


                                No. 18-40384

and denied his motion for reconsideration. He then filed a motion to proceed
before the district court, which the magistrate judge denied. Franklin timely
appealed.
      This court must examine the basis of its own jurisdiction, sua sponte, if
necessary. Trent v. Wade, 776 F.3d 368, 387 (5th Cir. 2015). “In general, it is
well established that a magistrate judge’s order is not ‘final’ within the
meaning of [28 U.S.C.] § 1291 and may not be appealed to this court directly.”
Donaldson v. Ducote, 373 F.3d 622, 624 (5th Cir. 2004). Further, there is no
evidence that this matter is proceeding before the magistrate judge by consent
under 28 U.S.C. § 636(c)(1).    Thus, the magistrate judge’s order denying
Franklin’s motion is not a final, appealable order, and we do not have
jurisdiction to consider his appeal of it.    See id. at 624-25.   Accordingly,
Franklin’s appeal is DISMISSED for lack of jurisdiction. All pending motions
are DENIED.




                                      2